Citation Nr: 1814365	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  13-21 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service for connection for a heart attack. 

2.  Entitlement to service connection for a lower back disorder. 

3.  Entitlement to service connection for a right hip disorder, to include as secondary to a lower back disorder. 

4.  Entitlement to service connection for a right foot disorder, to include as secondary to a lower back disorder. 

5.  Entitlement to service connection for a left foot disorder, to include as secondary to a lower back disorder. 

6.  Entitlement to service connection for hypertension, to include as secondary to a heart attack. 

7.  Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder.

REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel


INTRODUCTION

The appellant served in the United States Naval and Army Reserve for numerous years, to include on active duty for training (ACDUTRA) from November 22, 1998 to January 19, 1989 in the United States Naval Reserve; inactive duty for training (INACDUTRA) from  January 6, 2006 to April 27, 2006 in the United States Army Reserve; and ACDUTRA from October 17, 2008 to October 31, 2008 in the United States Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and May 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs).

In January 2015, the appellant testified before a Decision Review Officer at the RO and, in September 2016, he testified at a Board hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.  At the time of the Board hearing, the undersigned held the record open for 60 days so that the appellant could procure and submit additional evidence in support of the claims; however, no additional evidence has been received to date.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

The appellant seeks service connection for a heart attack, a lower back disorder, a right hip disorder, a bilateral foot disorder, hypertension, and an acquired psychiatric disorder, to include adjustment disorder.  

As an initial matter, the Board finds that a remand is necessary in order to obtain outstanding private and VA treatment records.  In this regard, at the September 2016 Board hearing, the appellant testified that, with respect to his lower back disorder, right hip disorder, and bilateral foot disorder, he received treatment from a private physician, Dr. J.E., beginning in approximately January 2006 when his lower back injury occurred.  However, the only treatment records from such private physician on file are dated in October 2007 and June 2009.  The appellant further reported that, with respect to his acquired psychiatric disorder, he received private ministry counseling from two of his personal pastors, R.B. and M.T., since approximately 2008; however, such records have not been requested or obtained.  Additionally, with respect to his heart attack, the appellant indicated that he received private treatment in approximately October 2008 for two days through Virtua Hospital in New Jersey, but treatment records from such facility have not been requested or obtained.  

Additionally, the appellant reported that he settled a workers' compensation claim related to his lower back disorder in approximately 2014/2015, and currently had a claim pending related to the same disorder through the State of Missouri.  However, records in connection with such claims have not been requested or obtained.  

Moreover, the Veteran testified that he had been treated for his lower back and heart disorder through the St. Louis, Missouri, VA Healthcare System; however, treatment records from such facility have not been requested or obtained.  Furthermore, while the Veteran has not reported VA treatment in regard to his other claims, the Board notes that such records may nonetheless be relevant to such disorders.  See Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).

Therefore, a remand is necessary in order to attempt to obtain such VA and private treatment records for consideration in the appellant's appeal.

The appellant has also raised new theories of entitlement at his September 2016 Board hearing that have not yet been considered.  Specifically, he testified that he believed his right hip and bilateral foot disorders were caused or aggravated by his lower back disorder.  The appellant further testified that his hypertension was due to his heart attack.  Therefore, on remand, proper Veterans Claims Assistance Act of 2000 (VCAA) notice as to the secondary aspect of such claims should be provided.

Finally, the Board notes that, while the appellant underwent a VA examination in April 2013 referable to his claim for a lower back disorder, he has not been afforded a VA examination in connection with his claims for service connection for a heart attack, a right hip disorder, a bilateral foot disorder, hypertension, or an acquired psychiatric disorder.  Therefore, following the development ordered in connection with this remand, the AOJ should review the complete record and conduct any additional indicated development with regard to his claims, to include, if necessary, obtaining an addendum opinion regarding the appellant's lower back disorder and/or affording him VA examinations referable to his remaining claims. 

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claims for service connection for a heart attack, a right hip disorder, and a bilateral foot disorder on a secondary basis.

2.  Obtain all outstanding VA treatment records from the St. Louis, Missouri, VA Healthcare System dated from 2013 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Provide the appellant an opportunity to submit or identify any outstanding private treatment records relevant to the claims on appeal, including records from his private physician, Dr. J.E., from January 2006 to the present; records from his personal pastors, R.B. and M.T, from 2008 to the present; records from Virtua Hospital in New Jersey in October 2008; and records pertaining to his workers' compensation claims related to his lower back disorder from 2014-2016.  After obtaining any necessary authorization from the appellant, all outstanding records should be obtained.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the appellant and afford him an opportunity to submit any copies in his possession.  

4.  Thereafter, the AOJ should review the complete record and conduct any additional indicated development with regard to the claims, to include, if necessary, obtaining an addendum opinion regarding the appellant's lower back disorder and/or affording him VA examinations referable to his remaining claims.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the appellant and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012). 



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



